
	
		II
		110th CONGRESS
		2d Session
		S. 3620
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Lincoln (for
			 herself, Mr. Smith, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Social Security Act to enable
		  States to carry out quality initiatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Investment Act of
			 2008.
		2.Funding for child care
			(a)Main programSection 418 of the Social Security Act (42
			 U.S.C. 618) is amended—
				(1)in subsection (a)—
					(A)in paragraph (3)—
						(i)in the matter preceding subparagraph (A),
			 by striking section and inserting
			 subsection;
						(ii)in subparagraph (G), by striking
			 2010. and inserting 2008; and; and
						(iii)by adding at the end the following:
							
								(H)$3,717,000,000 for each of fiscal years
				2009 though 2014.
								;
				and
						(2)in subsection (b)—
					(A)by striking all that precedes paragraph (1)
			 and inserting the following:
						
							(6)Use of
				funds
							;
				
					(B)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively, and aligning the margins of those
			 subparagraphs with the margins of section 418(a)(2)(C) of that Act;
					(C)by striking this section
			 each place it appears and inserting this subsection; and
					(D)by striking subsection
			 (a)(1) and inserting paragraph (1).
					(b)Quality initiativesSection 418 of the Social Security Act, as
			 amended by subsection (a), is further amended by inserting after subsection (a)
			 the following:
				
					(b)Quality initiatives
						(1)AppropriationIn addition to amounts appropriated under
				subsection (a), there is appropriated to carry out this subsection $300,000,000
				for each of fiscal years 2009 through 2014.
						(2)AllotmentThe Secretary shall use the funds
				appropriated under paragraph (1) to make grants to eligible States, through
				allotments made to those States on the basis of the formula described in
				subsection (a)(2)(B).
						(3)ApplicationTo be eligible to receive a grant under
				this subsection, a State shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require, including an assurance that the State will use the grant funds as
				described in paragraph (4).
						(4)Use of fundsA State that receives a grant under this
				subsection shall use the grant funds to carry out 2 or more activities
				consisting of—
							(A)establishing and implementing, or
				maintaining, a Quality Rating and Improvement System for center-based child
				care providers, group home child care providers, family child care providers,
				and other early childhood education providers, as determined by the State,
				which shall—
								(i)include criteria appropriate for providers
				for each age group of the children involved, with initial and progressively
				higher levels that lead to standards that are consistent with nationally
				recognized high standards; and
								(ii)provides assistance for education,
				training, and compensation initiatives to assist child care providers in
				meeting the initial and progressively higher levels for the criteria;
								(B)establishing and supporting a statewide
				network of infant and toddler specialists to provide individual or group
				training, and intensive consultation, to center-based child care providers,
				group home child care providers, family child care providers, and relative
				caregivers on strategies to improve the quality of care for infants and
				toddlers, especially infants and toddlers in families who are eligible for
				federally funded child care assistance;
							(C)establishing and implementing standards
				that require at least 40 hours of appropriate health, safety, and child
				development training for an individual, prior to employment with or as a
				licensed or registered child care provider;
							(D)establishing and implementing requirements
				that licensed or registered center-based child care providers, group home child
				care providers, and family child care providers are visited by monitoring staff
				at least twice a year, with a minimum of 1 such visit a year on an unannounced
				basis; and
							(E)paying reimbursement rates, for providers
				of child care services for which financial assistance is made available under
				the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et
				seq.), at or above the 75th percentile of market rates for such services as
				determined by a current (as of the date of the payment) market rate
				survey.
							.
			
